Citation Nr: 1144478	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-23 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of concussive syndrome.



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990 and from June 2004 to November 2005 and had additional service with National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision of the RO that granted service connection for residuals of concussive syndrome and assigned a rating of 10 percent, effective on August 3, 2007.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Prior to October 23, 2008, traumatic brain disease was rated under 38 C.F.R. § 4.124a , Diagnostic Code 8045 (2008), which provides as follows: Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a including Diagnostic Code 8045 (2008). 

The RO granted service connection for post-concussion syndrome in a February 2008 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.124a , Diagnostic Code 8045 (2008), for rating of brain disease due to trauma.  The Veteran appealed this rating.

The regulations for rating of traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5).  

For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The RO notified the Veteran of the revised rating criteria and the Veteran responded that he would like to be evaluated under this criteria.  

During the course of the appeal, the Veteran asserted that changes in his behavior and thinking were noted by family members.  Specifically, he yelled more, showed impaired judgment and insight, had frequent verbal altercations, and was more impatient and emotional.  (See the August 2008 Notice of Disagreement and July 2008 VA examination report.)

The July 2008 VA examiner recommended that the Veteran undergo formal neuropsychological testing and a brain CT scan since it was unclear whether his psychiatric symptoms were related to his underlying personality or to his head injury.

Although the Veteran had a subsequent VA examination in January 2011, the Veteran was never given the additional testing recommended by the July 2008 examination.  In light of the Veteran's complaints and the VA examiner's recommendations, the Board finds that additional development is needed.

In addition, any outstanding treatment records should be obtained for review in connection with the claim for increase.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all health care providers who have treated him for the service-connected residuals of concussive syndrome so that copies of any records not already associated with the claims file can be associated with the claims file.  

In addition, the RO should notify the Veteran that he may submit medical evidence or treatment records to support his claim for increase. 

2.  The RO should then schedule the Veteran for a VA examination to determine the nature and severity of the service-connected residuals of concussive syndrome.  

The claims folder and a copy of this document should be made available to the examiner for review.  The examiner should conduct all necessary testing, which should specifically include neuropsychological testing and, if indicated, diagnostic studies.  All findings should be fully reported and responsive to the criteria found in 38 C.F.R. § 4.124a, Diagnostic Code 8045.

A rationale for this opinion must be provided.  If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative. 

3.  The Veteran should be advised of the provisions of 38 C.F.R. § 3.655 and, if he fails, without good cause, to report to the scheduled examination, the RO should apply these provisions as required. 

4.  Following completion of all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


